United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Reno, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0883
Issued: May 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2017 appellant filed a timely appeal from a November 23, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On February 25, 2016 appellant, then a 59-year-old operations support specialist, filed a
traumatic injury claim (Form CA-1), alleging that, on February 24, 2016, she developed anxiety,
high blood pressure, and chest pains as a result of intense interrogation, accusations, and threats
1

5 U.S.C. § 8101 et seq.

while attending a staff meeting. She stopped work on February 25, 2016. Appellant visited an
emergency room on February 24, 2016 for severe anxiety, stress, and chest pains that began after
an intense work meeting. She was hospitalized one night for further evaluation. Dr. Fema
Aquino, a Board-certified internist, diagnosed acute chest pain and anxiety. Appellant was
treated in urgent care by Dr. Tibor Toplenszky, a Board-certified internist, on February 28, 2016,
for chest pain and anxiety. She was diagnosed with anxiety and acute stress reaction.
The employing establishment submitted a February 24, 2016 statement from S.N., a plant
support manager in Las Vegas, NV, who held a staff meeting on February 24, 2016 to discuss
expectations, standard work processes, sustainment, and goals moving forward for the
department. Appellant, whose duty station was in Reno, NV, was present at the meeting as she
was scheduled to be in Las Vegas for training with M.M., a coworker. S.N. indicated that,
during the meeting, appellant became disruptive and stated that she did not need to be there.
S.N. asked appellant not to interrupt and continued with the meeting. Appellant interrupted
again and became argumentative, stating that her training time was being wasted in the meeting
and that she should be allowed uninterrupted training time. S.N. requested that appellant not
interrupt again. When the meeting concluded, S.N. asked appellant to stay to discuss her
outburst during the meeting. Appellant told her to wait a minute while she began recording their
conversation with her cell phone. S.N. inquired whether appellant recorded the staff meeting and
appellant responded affirmatively. She informed appellant that she did not consent to be
recorded. S.N. contacted J.W., labor relations manager, and informed her that appellant recorded
conversations and meetings on her personal phone. J.W. explained the regulation on recordings
and informed appellant that she was in violation of employer regulations. Appellant reported
recording conversations frequently. S.N. advised that, she then decided to conduct an
investigative interview of appellant. A district complement coordinator represented appellant
during the interview. When the interview concluded, appellant indicated that she needed her
blood pressure checked. S.N. contacted C.G., the plant manager, about appellant’s concerns, but
he did not respond and she left a message. She contacted the plant manager’s secretary and the
plant manager arrived at the scene. C.G.’s secretary then took appellant to urgent care.
In a February 25, 2016 statement, R.B., operations support specialist, indicated that he
attended the plant support staff meeting held on February 24, 2016 along with S.N., R.B., M.M.,
G.M., R.L., B.B., and M.B. Appellant sat next to him and as the meeting began she mentioned
in a normal speaking voice that she was going to record the meeting and placed her phone in full
view on the table. It was unclear who heard the announcement. S.N. began the meeting and
discussed plant support’s role, including policing mail processing. After about 20 minutes
appellant asked if she could be excused from the meeting as she was there for training. S.N.
informed appellant that she was required to stay for the meeting. Appellant later reiterated her
request to return to training, but S.N. stated that appellant had to stay for the rest of the meeting.
The meeting continued for 30 minutes and everyone was excused except appellant.
The employing establishment submitted a February 28, 2016 statement from J.W., who
reported being contacted by S.N. for assistance with investigating the recording of a meeting by
appellant. J.W. provided S.N. copies of the regulations regarding recording postal meetings and
training. Appellant admitted to recording the meeting, but stated that she informed everyone in
the room. When asked if S.N. consented to being recorded appellant indicated that she thought

2

S.N. heard her announce that she was recording the meeting. The investigative interview began
at approximately 11:30 a.m. and ended at about 12:08 p.m. In attendance were S.N., D.C., the
complement coordinator, and appellant. J.W. noted that S.N. asked approximately 11 questions
and appellant was cooperative and responded. She advised that D.C. interrupted the questioning
and attempted to provide responses. Appellant stated that she could feel her blood pressure
rising. She denied S.N.’s request to inspect her personal telephone to confirm that the recording
was deleted. J.W. advised that at no point before, during, or after the investigative interview did
appellant request medical attention. S.N. later contacted the plant manager and he arranged for
his assistant to take appellant to the Quick Care facility for medical attention.
In a March 1, 2016 statement, D.C., a complement coordinator, indicated that she was
called to be present at an investigative interview with appellant. Appellant reported being sent to
Las Vegas for training and attended a meeting with S.N. She reported announcing that she was
going to record the meeting for her notes and proceeded to place her cell phone on the table in
front of her. Appellant was never informed that she could not record the meeting and was
planning on sharing the information with others who were not in attendance. She reported that
after the meeting S.N. inquired as to whether the meeting was recorded. Appellant confirmed
recording the meeting to share with others not in attendance. S.N. announced that she would
conduct an investigative interview. She sought to contact her union representative from her
branch, but was denied. During the interview S.N. asked several long questions, but would not
provide a copy of the questions to D.C. D.C. noted that she required clarification of the
questions and J.W. yelled at her and informed her that she could not ask questions. D.C. advised
that J.N. wanted to confiscate appellant’s phone and take it to the Office of Inspector General
(OIG) to confirm that the recording was erased. Appellant refused to turn over her phone. She
indicated that she was not feeling well, that she had a heart condition, and could feel her blood
pressure increasing. S.N. contacted the plant manager, whose assistant took appellant for
medical attention.
In a March 9, 2016 statement, appellant indicated that she was in Las Vegas on
February 24, 2016 for training with M.M. She indicated that she had not met S.N., but had a
disturbing telephone conversation with her a few weeks earlier where she was confrontational,
which she reported to management. Appellant reported sitting down for the meeting and stating
out loud that she was going to record the meeting for her notes. She placed her cell phone on the
table. During the meeting S.N. made unreasonable demands and yelled that the staff was the
police. Appellant requested that she and M.M. be excused so that they could continue training
and S.N. stated “Do not interrupt my meeting.” She indicated that a coworker asked a question
and S.N. yelled in a threatening voice “Do not make me take 10 minutes to explain to you what I
want!” The meeting ended and the staff was dismissed, but S.N. asked to speak with appellant
and inquired if she recorded the meeting. Appellant confirmed the recording and indicated that
she made an announcement. S.N. yelled at her to erase the recording and proceeded to conduct
an investigative interview. Appellant noted becoming very nervous and upset and requested her
National Association of Postal Supervisors (NAPS) representative. She alleged that S.N. denied
her request responding “No, we will choose who represents at this meeting.” D.C., a NAPS
representative, was in the building and was sent to represent appellant. Appellant recognized her
and thanked her for being present. She indicated that D.C. attempted to ask questions during the
interview and J.W. advised that she was not permitted. Appellant further indicated that S.N.

3

wanted to confiscate her cell phone, but she refused. She reported that she had a heart condition,
her blood pressure increased, and she could hardly breathe. S.N. called for assistance and the
plant manager’s secretary took appellant to an emergency room where she was admitted
overnight. Appellant noted having acute anxiety and arrhythmia since this incident.
On April 4, 2016 OWCP asked appellant to submit additional evidence, including a
detailed description of the work incidents that contributed to her claimed illness. It requested
that the employing establishment comment on the accuracy of all statements.
The employing establishment submitted a March 28, 2016 statement from S.N.,
controverted appellant’s claim.
On May 3, 2016 appellant asserted that the incident with S.N. affected her health and she
believed she was targeted. She indicated that her coworkers would not speak or write statements
for fear that it could damage their career. Appellant advised that she filed an Equal Employment
Opportunity (EEO) complaint on March 14, 2016. She reported no stress in her personal life and
never being treated by a psychiatrist or psychologist. Appellant submitted a note from
Dr. Samantha Durand, an osteopath, dated March 28, 2016 who noted that appellant could return
to work without restrictions.
Appellant also provided a March 9, 2016 statement from M.B. who indicated that on
February 24, 2016 appellant was brought into his office by the plant manager. She was visibly
shaken and the plant manager’s secretary took her to a medical clinic.
By decision dated May 6, 2016, OWCP denied the claim, finding that appellant had not
established that her emotional condition was sustained in the course of employment as she had
not established any compensable factors of employment.2
Thereafter, OWCP received a May 5, 2016 statement from S.N. S.N. denied yelling at
appellant on the telephone. She noted addressing appellant’s substandard work performance in
recent months. S.N. advised that appellant disregarded instructions, was not fully engaged, and
was noncompliant. She noted that appellant was not truthful about the staff meeting and
indicated that she became disruptive and interrupted the meeting stating that she did not need to
be present. S.N. indicated that appellant interrupted again and stated that her training time was
being wasted by being in the meeting and she should be permitted to attend training
uninterrupted. She asked that appellant stop interrupting and she remained silent until the
meeting ended. After the meeting, S.N. requested that appellant stay behind to discuss her
outburst. Appellant admitted to recording the meeting and attempted to record their discussion.
S.N. informed her that she did not consent to be recorded and requested that J.W., a labor
relations manager, attend the discussion. J.W. explained the regulations on recordings and
informed appellant that she had violated postal regulations. S.N. conducted an investigative
interview and, prior to the conclusion of the interview, she informed appellant that she would
temporarily need her cell phone so that the postal inspectors and OIG could ensure that the
meeting was erased as she did not consent to be recorded. At no time did she or J.W. state or
2

On May 11, 2016 OWCP reissued the decision noting that it had corrected noncrucial errors.

4

imply that they were going to take possession of her cell phone for any length of time other than
to validate what she recorded was erased. S.N. indicated that she and J.W. informed appellant
that she could come with them to the OIG to validate that the recording was erased.
On June 6, 2016 appellant requested reconsideration. She provided a statement dated
May 30, 2016, which reiterated her allegations and asserted that she was targeted and singled out
by S.N. and J.W. and was denied her “Weingarten rights.” Appellant also submitted medical and
factual evidence which was previously of record. Also received was a February 24, 2016
authorization for examination and/or treatment (Form CA-16), signed by the employing
establishment which authorized appellant’s medical treatment.
On September 21, 2016 J.W. indicated that, on February 24, 2016, appellant participated
in a management investigative interview. She served as the scribe for the meeting and advised
that appellant did not exhibit any physical signs of stress or medical need during the interview,
nor did she request medical attention during the interview. Appellant was taken to Concentra
Clinic for medical assessment and the medical staff suggested that she go to the emergency
room. J.W. indicated that she did not deny appellant medical treatment. Appellant had a
representative present at the interview who sought medical assistance for her.
In a September 26, 2016 statement, S.N. denied targeting or singling out appellant.
Rather, she advised that the employing establishment incurred expense by bringing appellant to
Las Vegas, NV for training that she could have received online. The added expense of the
training was offered to appellant to ensure that she had first-hand knowledge and sight
visualization of the workroom floor to be fully aware of the expectations of her job. S.N. noted
that she did not violate appellant’s “Weingarten rights” and appellant was provided
representation. Appellant stated that she did not request to go to an emergency room and did not
indicate that she was in immediate medical need. S.N. determined that appellant violated
employing establishment rules and regulations when she recorded conversations without
authorization and consent. She advised that this violation warranted a suspension.
In a statement dated October 12, 2016, appellant reiterated her allegations and
resubmitted her March 9, 2016 statement.
By decision dated November 23, 2016, OWCP denied modification of its May 11, 2016
decision.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, appellant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.3

3

George H. Clark, 56 ECAB 162 (2004).

5

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.5 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.6 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.7 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.8 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.9 On the other hand, the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or his or her frustration
from not being permitted to work in a particular environment or to hold a particular position.10
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of events
occurring on February 24, 2016. OWCP denied her emotional condition claim, finding that she
had not established any compensable employment factors. The Board must, thus, initially review
whether these alleged incidents and conditions of employment are covered employment factors
under FECA.
The Board notes that appellant’s allegations do not pertain to her regular or specially
assigned duties under Lillian Cutler.11 Rather, she has alleged that she was harassed and singled
out by management.

4

28 ECAB 125 (1976).

5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Supra note 4.

7

J.F., 59 ECAB 331 (2008).

8

M.D., 59 ECAB 211 (2007).

9

Roger Williams, 52 ECAB 468 (2001).

10

See supra note 4.

11

See id.

6

Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEuen,12 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employing establishment and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the factual circumstances surrounding the administrative
or personnel action established error or abuse by the employing establishment superiors in
dealing with the claimant. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.13
Appellant alleged that S.N. conducted an investigative interview on February 24, 2016,
asserting that she violated employing establishment rules and regulations when she recorded a
staff meeting on her private cell phone. The Board has found that an employee’s complaints
concerning the manner in which a supervisor performs his or her duties as a supervisor, or the
manner in which a supervisor exercises his or her supervisory discretion, fall, as a rule, outside
the scope of coverage provided by FECA. This principle recognizes that a supervisor or
manager in general must be allowed to perform his or her duties, and that employees will at
times dislike the actions taken, but mere disagreement or dislike of a supervisory or management
action will not be actionable, absent evidence of error or abuse.14 The Board has held that an
investigation itself is not a compensable factor under FECA, but is rather an administrative
function. As an investigation is generally related to the performance of an administrative
function of the employer and not to the employee’s regular or specially assigned work duties, it
is not a compensable factor of employment unless there is affirmative evidence that the employer
erred or acted abusively in the matter.15
Appellant has presented no corroborating evidence to support that the employing
establishment erred or acted abusively with regard to these allegations. In a February 24, 2016
statement, S.N. noted holding a staff meeting on February 24, 2016 in which appellant was
present. She indicated that appellant was disruptive and interrupted the meeting stating that her
training time was being wasted. After the meeting, S.N. asked appellant to discuss her outburst
during the session. Appellant acknowledged recording the meeting and conversation on her cell
phone. S.N. informed appellant that she did not consent to be recorded. While appellant
indicated that she advised that she was recording the meeting, before it started, there is no
evidence that S.N. heard appellant or was otherwise aware of the recording until after it was
made. In any event, as noted, S.N. clearly advised that she did not consent to any recording. She
advised that appellant violated employer rules and regulations in recording conversations without
consent and that she would conduct an investigative interview. The employing establishment has
12

See 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

14

See Marguerite J. Toland, 52 ECAB 294 (2001).

15

Larry J. Thomas, 44 ECAB 291 (1992).

7

either denied appellant’s allegations or provided a reasonable explanation for its actions in these
administrative matters. As such, she has not established a compensable employment factor with
respect to these administrative matters.
Appellant further alleged that, during the investigative interview, S.N. threatened to
confiscate her personal cell phone. In her May 5, 2016 statement, S.N. advised that before the
conclusion of the interview, she informed appellant that she would need to temporarily
confiscate her cell phone so that the postal inspectors and OIG could review its contents and
ensure that the meeting was erased as she did not give consent to be recorded. She noted that at
no time did she or J.W. state or imply that they were going to take possession of appellant’s
phone for any length of time other than to validate what she recorded was erased. S.N. indicated
that she and J.W. informed appellant that she could come with them to the OIG to validate that
the recording was erased. The employing establishment has explained the reasons for its actions
in these administrative matters. Appellant failed to submit any corroborating evidence to
establish the employing establishment erred in this administrative matter. She has not
established a compensable factor of employment in this regard.
Also, regarding the investigative interview on February 24, 2016, appellant alleged that
S.N. denied her a NAPS representative and violated her “Weingarten rights.”16 SN. and J.W.
both denied that appellant’s Weingarten rights were violated or that she was denied
representation of her choice. Rather, in her May 5, 2016 statement, S.N. asserted that NAPS
representative D.C. was in the building and participated in the investigative interview.
Furthermore, the Board has held that neither OWCP, nor the Board is the proper forum for
adjudicating whether the employing establishment’s actions violated appellant’s Weingarten
rights and that claimants should not view FECA as a secondary or backdoor vehicle for
establishing grievances or EEO complaints.17 Appellant did not provide any probative evidence
to establish that the employing establishment erred or acted abusively in the manner that it
conducted the investigative interview, including her right to representation.
Appellant alleged that she was denied medical assistance by management during the
February 24, 2016 investigative interview after she reported having chest tightness and became
worried about her well being. The evidence of record is insufficient to establish that the
employing establishment erred or acted abusively in this regard. In statements dated February 24
and September 26, 2016, S.N. advised that, at the time of the investigative interview, appellant
did not request to go to emergency room or state that she needed immediate medical attention.
Similarly, J.W. indicated that at no point before, during, or after the investigative interview did
appellant request medical attention. She indicated that, when S.N. became aware that appellant
had medical concerns, she contacted the plant manager who arranged for his assistant to take
appellant to a medical facility. J.W. indicated that appellant was not denied medical treatment
and her representative during the interview sought medical assistance for her. The employing

16

This right is commonly associated with investigatory interviews where there is a possibility of disciplinary
action. See R.G., Docket No. 13-0818 (issued August 1, 2014).
17

S.B., Docket No. 07-2108 (issued June 17, 2008).

8

establishment explained the reasons for its actions in this administrative matter.18 Appellant did
not provide any independent or probative evidence to establish that the employing establishment
erred or acted abusively in this matter.
Appellant also alleges that S.N. denied her request to be excused from the February 24,
2016 meeting that was held as part of her training. To the extent that appellant asserts that her
training was improperly conducted, the Board notes matters pertaining to training are an
administrative function.19 The evidence of record is insufficient to establish that the employing
establishment acted unreasonably in the manner in which it conducted appellant’s training or in
requesting that she stay for the meeting. S.N. noted deficiencies in appellant’s work that
indicated a need for in-person training in Las Vegas. Appellant’s reaction to not being allowed
to leave the February 24, 2016 meeting does not rise to a level of a compensable employment
factor. As noted mere disagreement or dislike of a supervisory or management action will not be
actionable, absent evidence of error or abuse.20
Appellant alleged that she was harassed, threatened, yelled at, and targeted by S.N. To
the extent that incidents alleged as constituting harassment or a hostile environment by a
manager are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors.21 However, for harassment to give rise to a
compensable disability under FECA, there must be evidence that harassment did in fact occur.
Mere perceptions of harassment are not compensable under FECA.22 The evidence fails to
support appellant’s claim for harassment as a cause for her emotional condition. Rather, the
evidence supports that appellant recorded a staff meeting without S.N.’s consent and against
employing establishment rules and regulations relative to recordings. As a result of appellant’s
conduct, S.N. conducted an investigative interview. General allegations of harassment are
insufficient23 and in this case appellant has not submitted sufficient evidence to establish
disparate treatment by her supervisor.24 Although she alleged that her supervisor harassed and
engaged in actions, which she believed constituted harassment, she provided no corroborating
18

See R.M., Docket No. 10-0433 (issued November 1, 2010) (regarding the allegation that appellant’s supervisor
erred by not allowing appellant to seek immediate medical attention, the Board found that appellant’s supervisor did
not act unreasonably where appellant never expressly informed his supervisor that he could not continue his work
duties and his supervisor never expressly denied appellant’s request to see a doctor).
19

Jose L. Gonzalez-Garced, 46 ECAB 559 (1995).

20
See supra note 14. See also Peter D. Butt Jr., 56 ECAB 117 (2004) (dissatisfaction with perceived poor
management constitutes frustration from not being permitted to work in a particular environment or to hold a
particular position and is not compensable).
21

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

22

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence). See
also M.G., Docket No. 16-1453 (issued May 12, 2017) (vague or general allegations of perceived harassment, abuse,
or difficulty arising in the employment are insufficient to give rise to compensability under FECA).
23

See Paul Trotman-Hall, 45 ECAB 229 (1993).

24

Jack Hopkins, Jr., supra note 22.

9

evidence to establish her allegations.25 The factual evidence fails to support appellant’s claim
that she was harassed by S.N. In a statement dated February 25, 2016, R.B., who attended the
February 24, 2016 meeting did not mention that S.N. yelled or verbally abused appellant, rather
he indicated that appellant interrupted the meeting twice requesting to be excused to attend
training.
With her allegations of harassment, appellant indicated that she was verbally abused.
The Board has held that, while verbal abuse may constitute a compensable factor of employment,
not every statement uttered in the workplace will be covered by FECA. A raised voice in the
course of a conversation does not, in and of itself, warrant a finding of verbal abuse.26
Appellant further alleged that S.N. was confrontational during a telephone conversation a
few weeks before the training in Las Vegas, NV on February 24, 2016. She noted being shaken
after the telephone call and reported the incident to management. This statement is vague with
respect to the time, place, and manner of occurrence.27 Appellant did not provide the date of the
call, describe the content of the conversation, provide witness statements, or other evidence to
corroborate that the incident occurred in the manner described. Although she indicated that she
reported the incident she did not provide copies of the report or any investigation into the
incident. In a May 5, 2016 statement, S.N. denied yelling at appellant on the telephone and
advised that she had addressed appellant’s substandard job performance over recent months.
There is insufficient evidence to establish a compensable work factor in this regard.
Appellant also alleged that at the February 24, 2016 staff meeting S.N. yelled that the
staff was the police and rudely told her, “Do not interrupt my meeting” when she asked to be
excused. She also indicated S.N. yelled at another coworker when he asked a question. After
the meeting, appellant alleged that S.N. yelled at her to erase the recording of the meeting. As
noted, a raised voice in the course of a conversation does not, in and of itself, warrant a finding
of verbal abuse.28 Appellant’s allegation has not been sufficiently corroborated with witness
statements or other evidence to support that the incident occurred as she described. She failed to
state with any specificity what unreasonable demands S.N. made at the meeting or established
that she yelled in a threatening voice. A February 25, 2016, statement from R.B. who sat next to
appellant during the meeting noted that S.N. described that appellant’s work unit had a role in
policing mail processing, but he did not indicate that S.N. yelled at the group which included
appellant. In February 24 and May 5, 2016 statements, S.N. indicated that during the meeting
appellant became disruptive and stated that she did not need to be at the meeting. On another
occasion during the meeting, she reported that appellant was argumentative stating that her
training time was being wasted in the meeting and that she should be allowed uninterrupted

25
See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
26

C.T., Docket No. 08-2160 (issued May 7, 2009).

27

See M.G. supra note 22.

28

See supra note 26.

10

training time. Appellant did not provide any corroborating or probative evidence to establish
that this rises to the level of compensable verbal abuse or harassment.29
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.30
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an
emotional condition in the performance of duty.31

29

See F.A., Docket No. 17-0315 (issued July 11, 2017) (appellant described staff meetings that occurred where
she perceived her supervisor was at times singling her out or speaking to her in a condescending tone; the Board
found that appellant provided no probative evidence of harassment or abusive actions by the supervisor).
30

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).
31

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB
608, 610 (2003).

11

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

